 
Exhibit 10.2
 
CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
MEMORANDUM OF UNDERSTANDING AMONG PLAINTIFFS AND
DEFENDANTS IN IN RE INFOSONICS CORPORATION DERIVATIVE
LITIGATION, Lead Case No. 06-CV-1336 JLS (WMc)


This Memorandum of Understanding (“MOU”) contains the material terms of a
settlement (the “Settlement”) and release and dismissal, with prejudice, of any
and all claims that were asserted, or could have been asserted, in or relating
to In re InfoSonics Derivative Litigation, Case No. 06-CV-1336 JLS (WMc) of
Caridad Miller and Jason Haggerty (“Co-Lead Plaintiffs”) and Plaintiff Peter
Cunningham (collectively, “Plaintiffs”), individually and derivatively on behalf
of InfoSonics Corporation (“InfoSonics” or the “Company”), against Nominal
Defendant InfoSonics and defendants Joseph Ram, Jeffrey A. Klausner, Joseph C.
Murgo, Robert S. Picow, Kirk A. Waldron, Randall P. Marx and Abraham G. Rosler
(the “Individual Defendants”) (collectively, with Nominal Defendant InfoSonics,
referred to as “Defendants”) in the above -referenced action (the “Action”)
pending in the United States District Court for the Southern District of
California (the “Court”).


Plaintiffs and Defendants (collectively the “Parties”) contemplate that this MOU
will be superceded by a more detailed “Stipulation of Settlement” incorporating
the terms and conditions set forth herein and other customary terms and
conditions as agreed upon by counsel for the Parties. Among other terms and
conditions below, the Settlement is subject to execution of a Stipulation of
Settlement, court approval of the Stipulation of Settlement following a noticed
hearing, and dismissal with prejudice of the Action.


1.  InfoSonics will agree to implement the following corporate governance
changes and maintain them in effect for at least five (5) years from entry of a
court order approving the Stipulation of Settlement, which has become final,
except to the extent advisable or necessary to address changes in applicable
state laws, federal laws, and self-regulatory organization (“SRO”) rules (such
as NASDAQ):


a. The Company’s outside counsel shall be involved in all grants of stock
options and be primarily responsible for the record keeping, resolutions, and
minutes with respect to stock option grants.
 
b. The Company will change audit partners no less frequently than every five
years.
 
c. Each director of the Company will be encouraged to attend in person or
telephonically at least 80% of all Board and committee meetings.


d. The Audit Committee may hire independent consultants who report directly to
the Audit Committee at the Company’s expense as the Audit Committee deems
appropriate in its sole judgment.
 
e. The Company will ask its outside auditor to identify the stock option
granting process as a “high risk” audit item and ask the outside auditor to
conduct its audit accordingly.
 
SD\640 840.2

1

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
f. The Audit Committee shall meet with the Company’s outside auditor at least
annually to discuss the Company’s accounting for stock-based compensation.


g. The Company will request its Chief Executive Officer (“CEO”) to increase the
amount of time he spends meeting with the Company’s outside auditor as part of
the year-end audit process.


h. The Company’s CEO will acknowledge, to the extent required by the current
certifications in the Company’s Form 10-Qs and 10-Ks, responsibility for the
Company’s accounting controls.


i. The Company shall revise its corporate governance principles, by-laws and/or
articles of incorporation to the extent necessary to require that a majority of
the members of the Board be independent. An “independent” director shall be
defined by the SEC rules and/or the NASDAQ rules. Essentially, an independent
director is one who:


(1) is not, and in the past five years has not been, employed by the Company or
any of its subsidiaries or affiliates;


(2) does not receive, and in the past five years has not received, any
remuneration as an advisor, consultant, or legal counsel to the Company or any
of its subsidiaries, affiliates, executive officers, or directors;


(3) does not have, and in the past five years has not had, any contract or
agreement with the Company or any of its subsidiaries or affiliates pursuant to
which the director performed or agreed to perform any personal services for the
Company; 


(4) does not have, and in the past five years has not had, any relationship or
engaged in any transaction with the Company or any of its subsidiaries or
affiliates other than his or her service as a director;


(5) is not, and in the past five years has not been, affiliated with or employed
by any present or former independent auditor of the Company or any of its
subsidiaries or affiliates;


(6) is not, and in the past five years has not been, a director or executive
officer of any Company for, which any executive officer of the Company serves as
a director; and


(7)  is not a member of the immediate family of a person who is not independent
pursuant to subsections (1) to (7) above.
 
SD\640 840.2

2

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
j. The Company’s Board shall establish a policy which requires the independent
directors to meet in an executive session at least four times a year or at each
formal, in-person meeting of the full Board, and require that the Board report
to shareholders the number of such meeting held each year.


k. The Company shall revise its corporate governance policy to require that an
independent director sit on no more than three additional public company boards,
and that the CEO of the Company and the Chairman of the Board each sit on no
more than one other such board.


l. Any Company stock option or other similar plan shall provide an objective,
measurable and fair mechanism for pricing stock options.


m. All future Company stock option or other similar plan (“Stock Option Plan”)
shall clearly define the exercise price, the grant date and the fair market
value of stock (e.g., the closing price on a specified date, or the average
closing price over a specified period). Subject to section 14 (b) below, in no
event shall the exercise price or value of an award be determined by reference
to the fair market value of the Infosonics stock on a day other than the grant
date of the award. The fair market value of Infosonics stock on a grant date
shall be the closing price for a share of common stock on such day as reported
on the NASDAQ.


n. Company Stock Option Plans shall provide:


(1) The exercise price for each option grant shall be at least 100 percent of
the closing market price on the date of grant; and


(2) If the option grant is held close to an earnings release, the pricing of the
grant shall be the closing price on the third trading day following the earnings
release.


o. Company Stock Option Plans shall comply with legal, professional and ethical
requirements for proper disclosure and proper accounting and shall provide
appropriate documentation for proper disclosure and accounting.
 
p. The Company shall either instruct its outside counsel to file SEC Forms 3, 4
and 5 for requesting officers and directors in connection with Stock Option
Plans, or else the Company’s Stock Option Plan shall identify who is responsible
for completing and filing SEC Forms 3, 4 and 5.


q. The Company’s process for granting executive non-cash compensation shall have
the same transparency and be consistent with the process and methodology for
determining executive cash compensation.


r. The authority to grant stock option awards should be limited to the full
Board or to a properly constituted Compensation Committee. If stock option
awards are made by the Compensation Committee, no executive officer shall serve
as a member of the Compensation Committee.
 
SD\640 840.2

3

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
s. As a general rule, all grants shall be made at a meeting of the Infosonics
Board or a properly constituted Compensation Committee, rather than by unanimous
written consent. Corporate counsel shall be requested to attend any and all
meetings where options are granted and shall promptly prepare minutes of the
meeting.


t. The Compensation Committee may not delegate authority to a sub-committee to
grant stock options.


u. The body authorized to grant stock options shall be specified in the
Compensation Committee Charter and any current and/or subsequent equity
incentive plan, whether subject to stockholder approval or not.


2.   InfoSonics, the Individual Defendants and their Related Parties (defined
below) will receive broad releases of all Released Claims (defined below) that
were or could have been brought based upon or arising out of the allegations in
the Derivative Actions, including any derivative claims relating to settlement
of the Action as follows:


a. “Related Parties” means each of a released party’s past, present or future
directors, officers, employees, partnerships, partners, members, principals,
agents, underwriters, insurers, co-insurers, reinsurers, controlling
shareholders, attorneys, accountants or auditors, advisors, banks or investment
banks or bankers, analysts, associates, personal or legal representatives,
predecessors, successors, parents, subsidiaries, divisions, joint ventures,
assigns, executors, administrators, spouses, heirs, related or affiliated
entities, any entity in which a party and/or any member of a party’s immediate
family has a controlling interest, any members of their immediate families, or
any trust of which any party is the settler or which is for the benefit of any
party and/or member(s) of his or her family. Defendants and their respective
Related Parties are collectively “Released Parties.”


b. “Released Claims” shall collectively mean any and all claims, rights or
causes of action or liabilities whatsoever, whether based on federal, state,
local, statutory or common law or any other law, rule or regulation (whether
foreign or domestic), including both known and Unknown Claims (defined below),
accrued claims and not accrued claims, foreseen claims and unforeseen claims,
matured claims and not matured claims, that have been or could have been
asserted from the beginning of time to the date of the entry of an order of
final judgment on the settlement in any forum by InfoSonics, or by any
InfoSonics shareholder on behalf of InfoSonics, against any of the Released
Parties which arise out of or relate in any way to the allegations,
transactions, facts, matters or occurrences, representations or omissions
involved, set forth, referred to in the Action, or that arise out of or relate
in any way to settlement of the Action including this MOU and any actions or
inactions relating thereto.


c. “Unknown Claims” means any claim that the Parties and any other persons and
entities whose claims are being released do not know or suspect to exist in
their favor at the time of the release which, if known by him, her, might have
affected the decision to compromise the claims, or the decision whether to
agree, object, or not object to the settlement and release. Upon the effective
date of a final settlement, the settling Parties and any other
 
SD\640 840.2

4

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
persons or entities whose claims are being released shall expressly waive and
relinquish, to the fullest extent permitted by law, the provisions, rights, and
benefits conferred by §1542 of the California Civil Code and by any law of any
state or territory of the United States, or principle of common law, or of
international or foreign law, which is similar, comparable or equivalent to
§1542 of the California Civil Code. Section 1542 provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS, WHICH THE  CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER  FAVOR AT THE TIME OF EXECUTED THE RELEASE,
WHICH IF KNOWN  BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
 SETTLEMENT WITH THE DEBTOR
 
The settling Parties may hereafter discover facts in addition to or different
from those which he, she or it now knows or believes to be true with respect to
the subject matter of this release, but it is their intention to finally and
forever settle and release the claims notwithstanding any Unknown Claims they
may have, as that term is defined in this paragraph.


The foregoing does not represent the precise wording of the release, but rather
is intended to paraphrase the intent of such a general release. The release of
Defendants and their Related Parties shall be part of the Stipulation of
Settlement and Final Judgment in this Action.


3.   The Defendants agree not to oppose an application for attorney’s fees by
Plaintiffs of up to an aggregate of $350,000.00 (three hundred and fifty
thousand dollars), inclusive of all costs and expenses. InfoSonics will pay or
cause its insurer AIG (National Union Fire Insurance Co. of Pittsburg, PA)
(“AIG”) to pay the attorney’s fees awarded by the Court up to the capped sum of
$350,000.00 (three hundred and fifty thousand dollars) (the “Settlement Fee”)
within seven (7) business days after judgment in this Action becomes final and
after the expiration of any appeals period or after being affirmed on appeal
(the “Payment Date”). InfoSonics and the Individual Defendants shall have no
obligation to fund any award of fees and costs in excess of the agreed upon cap.
The Individual Defendants shall have no obligation to fund any of the Settlement
Fee.


4.  Plaintiffs acknowledge that this Settlement is contingent on the settlement
of In re InfoSonics Securities Litigation, Case No. 06-CV-1231 JLS (WMc).
Plaintiffs agree: (a) to use their best efforts to coordinate with and
facilitate the settlement in In Re InfoSonics Securities Litigation; (b) to not
unreasonably delay the settlement process in this Action or in In Re InfoSonics
Securities Litigation; (c) to have joint court hearings, if possible, for
preliminary approval, final approval, and other matters in connection with the
settlement of this Action and In Re InfoSonics Securities Litigation; (d) to
allow for notice of this Settlement and the In Re InfoSonics Securities
Litigation settlement to be provided jointly to InfoSonics’ stockholders, in a
notice that will be provided by plaintiffs in In Re InfoSonics Securities
Litigation, provided that Plaintiffs herein shall bear no costs of notice,
and/or to otherwise allow for notice to InfoSonics’ stockholders via means other
than first-class mail (such as via a public SEC filing), again provided that
Plaintiffs herein shall bear no costs of notice; and (e) to cooperate with the
plaintiffs and defendants in In Re InfoSonics Securities Litigation to
facilitate the timely and adequate notice of settlement. As long as this MOU and
the Stipulation of Settlement remain in effect, the Parties agree to cooperate
and use all reasonable efforts to secure the joint hearings of the dismissal of
In re InfoSonics Securities Litigation.
 
SD\640 840.2

5

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
5.  This MOU and the Stipulation of Settlement is conditioned upon final Court
approval of the Settlement. Plaintiffs will seek approval of the Stipulation of
Settlement upon appropriate notice (at no expense to Plaintiffs herein) as may
be approved by the Court. The Parties shall negotiate in good faith and execute
a definitive Stipulation of Settlement and such other documentation as may be
required to obtain final Court approval of the settlement upon the terms
contained herein. The eventual Stipulation of Settlement between the Parties
shall explicitly provide that in the event that the Settlement fails to achieve
final approval and/or the judgment fails to become final after the expiration of
any appeals period or after being affirmed on appeal, or fails for any other
reason, the Settlement Fee shall not be due, and if it has otherwise been paid,
it shall be refunded to InfoSonics and/or AIG, respectively, to the extent each
funded the Settlement Fee, together with interest at the legal rate, no later
than twenty (20) business days after the event giving rise to the termination of
the Settlement. This provision shall survive any other failure of the
Stipulation of Settlement, and may be specifically enforced by the Court.


6.  This MOU and the Stipulation of Settlement is also conditioned upon final
Court approval, after appropriate notice, of the settlement in In re InfoSonics
Securities Litigation. The eventual Stipulation of Settlement between the
Parties herein shall explicitly provide that in the event that the In re
InfoSonics Securities Litigation memorandum of understanding and/or stipulation
of settlement fails to achieve final approval and/or the judgment fails to
become final after the expiration of any appeals period or after being affirmed
on appeal, or fails for any other reason, Defendants have the option of voiding
this MOU and/or the Stipulation of Settlement in this Action. In such event, the
MOU/Stipulation of Settlement shall be null and void, Lead Counsel shall jointly
and severally be responsible for refunding the Settlement Fee to InfoSonics
and/or AIG, respectively, to the extent each funded the Settlement Fee, together
with interest at the legal rate, no later than twenty (20) business days after
notice by InfoSonics that it is exercising its option of voiding the
MOU/Stipulation of Settlement in this Action. This provision shall survive any
other failure of the MOU/Stipulation of Settlement, and may be specifically
enforced by the Court.


7.   Defendants deny any liability or responsibility for the claims made in the
Action and make no admission of any wrongdoing. This MOU and all negotiations,
discussions and proceedings in connection with this MOU shall not constitute any
evidence or be an admission by any of the Defendants that any acts or wrongdoing
have been committed and shall not be deemed to create any inference that there
is any liability on the part of any of the Defendants. This MOU and all
negotiations, discussions and proceedings in connection with this MOU, shall not
be offered or received in evidence or used for any other purpose in this or any
other proceeding in any court, administrative agency, arbitration forum, or
other tribunal other than as may be necessary to enforce the terms of the MOU.
The Stipulation of Settlement and the Final Judgment shall provide that
Defendants deny all liability and make no admission of any wrongdoing.
 
SD\640 840.2

6

--------------------------------------------------------------------------------


CONFIDENTIAL AND WITHOUT PREJUDICE
FOR SETTLEMENT PURPOSES ONLY
SUBJECT TO FED. R. OF EVIDENCE. 408
 
 
8.  The final order and judgment shall contain a provision providing for the
dismissal of the Action with prejudice and without costs, except as otherwise
provided in the Stipulation of Settlement.


9.  This MOU shall be binding upon the Parties, and inure to the benefit of the
successors, assigns, executors, administrators, heirs, insurers, and legal
representatives of the Parties hereto, provided, however, that no assignment by
any party shall operate to relieve such party of its obligations hereunder. This
MOU shall also inure to the benefit of the parties to In Re InfoSonics
Securities Litigation.


10.  This MOU shall be governed by the laws of the State of California, without
regard to its conflict of law rules.  


11.  This MOU may be signed in counterparts and transmitted by facsimile or
other electronic means.
 
Dated: August 6, 2008
Dated: August 6, 2008
JOHNSON BOTTINI, LLP
LATHAM & WATKINS LLP
FRANK A. BOTTINI
PETER H. BENZIAN
 
KIMBERLY AROUH HICKS
       
/s/ Frank A. Bottini
/s/ Kimberly Arouh Hicks
Counsel for Plaintiffs
Counsel for InfoSonics Corporation,
 
Joseph Ram, Jeffrey A. Klausner,
 
Joseph C. Murgo, Robert S. Picow,
 
Kirk A. Waldron, Randall P. Marx and
 
Abraham G. Rosler

 
SD\640 840.2

7

--------------------------------------------------------------------------------


 